NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CLIFFORD BURDICK, DOC #270899,     )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-615
                                   )
DANIELLE CAROLAINE LEAMING,        )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

Clifford Burdick, DOC #270899, pro se
Appellant.

Danielle Carolaine Leaming, pro se
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.